UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6013



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SANDRA REAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-92-68, CA-97-139)


Submitted:   March 24, 1998                 Decided: April 3, 1998


Before ERVIN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sandra Reavis, Appellant Pro Se. Howard Crawford Vick, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Sandra Reavis seeks to appeal the district court's

order denying her motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Reavis, No. CR-92-68; No.
CA-97-139 (E.D. Va. Dec. 18, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2